Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED OFFICE ACTION

Status of Claims

Claims 1, 2, 4-10, 12-16 and 18 -20 are allowed.
Claim 8 have been cancelled.

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.

Regarding Claim 1,
A method for calculating an output from a tomographic scrollable image stack, including a large number of generated sectional images of a tissue to be examined, the method comprising: receiving the tomographic scrollable image stack from a tomography device; and calculating the output for a display, the output including a primary image, to represent the tomographic scrollable image stack received, and including a secondary image including additional information, the secondary image being displayed overlaid on the primary image once an unhide signal or a hide signal is received, wherein the additional information includes at least one of: landmarks, contours, identifiers, classification information, an image stack, produced from different types of reconstruction of at least one of a same captured data set and further captured data sets, and an image stack resulting from post-processing of least one of the primary image and other images.  

Regarding Claim 10,
A method for calculating an output from a tomographic scrollable image stack, including a large number of generated sectional images of a tissue to be examined, the method comprising: receiving the tomographic scrollable image stack from a tomography device; and calculating the output for a display, the output including a primary image, to represent the tomographic scrollable image stack received, and including a secondary image including additional information, the secondary image being displayed overlaid on the primary image once an unhide signal or a hide signal is received, wherein the secondary image displayed overlaid on the primary image includes overlaying, on grayscale values of the primary image, grayscale values of the secondary image, by blending the grayscale values of the primary image and the grayscale values of the secondary image. 

Regarding Claim 14,
A processor unit, comprising a communication interface, to receive a scrollable image stack; and a processing device, to calculate an output for a display, the output including a primary image, to represent the scrollable image stack received, and including a secondary image including additional information, and once an unhide or hide signal is received, the secondary image is displayed overlaying the primary image, and the communication interface being further constructed to provide the output calculated, wherein the additional information includes at least one of: landmarks, contours, identifiers, classification information, an image stack, produced from different types of reconstruction of at least one of a same captured data set and further captured data sets, and an image stack resulting from post-processing of least one of the primary image and other images.  




An apparatus, comprising: an interface, to receive a scrollable image stack from a tomography device; and at least one processor, to calculate an output for a display, the output including a primary image to represent the scrollable image stack received, and including a secondary image including additional information, and once an unhide or hide signal is received, the secondary image is displayed overlaying the primary image, and wherein the interface is further constructed to provide the output calculated wherein the secondary image displayed overlaid on the primary image includes overlaying, on grayscale values of the primary image, grayscale values of the secondary image, by blending the grayscale values of the primary image and the grayscale values of the secondary image. 


Regarding Claim 1: Claim 1 is   rejected over Lyman et al. (USPUB 20180338741) in view of Daniel F Polan ( NPL Doc.: “Tissue segmentation of computed tomography images using a Random Forest algorithm: a feasibility study “, 08/17/2016, Institute of Physics and Engineering in Medicine, Physics in Medicine & Biology 61( 2016) , Pages 6555-6566) teaches A method for calculating an output from a tomographic scrollable image stack, including a large number of generated sectional images of a tissue to be examined, the method comprising: receiving the tomographic scrollable image stack from a tomography device; and calculating the output for a display, the output including a primary image, to represent the tomographic scrollable image stack received, and including a secondary image including additional information, the secondary image being displayed overlaid on the primary image once an unhide signal or a hide signal is received, respectively (detailed rejection of the claim mentioned within Office Action dated 10/26/2021) within claim 1,  but does not teach the limitations  ( previously  objected allowable limitation of claim 8 within office action dated 10/26/2021) as mentioned within the claim  "wherein the additional information includes at least one of: landmarks, contours, identifiers, classification information, an image stack, produced from different types of reconstruction of at least one of a same captured data set and further captured data sets, and an image stack resulting from post-processing of least one of the primary image and other images.” 

Regarding Claim 10: claim 10 was objected as allowable claim if amended to independent form. The Applicant has amended claim 10  to independent form with the objected allowable claim limitation mentioned below “wherein the secondary image displayed overlaid on the primary image includes overlaying, on grayscale values of the primary image, grayscale values of the secondary image, by blending the grayscale values of the primary image and the grayscale values of the secondary image.” Therefore claim 10 is considered allowable over prior art on record.  

Regarding Claim 14: Claim 14 is   rejected over Lyman et al. (USPUB 20180338741) in view of Daniel F Polan ( NPL Doc.: “Tissue segmentation of computed tomography images using a Random Forest algorithm: a feasibility study “, 08/17/2016, Institute of Physics and Engineering in Medicine, Physics in Medicine & Biology 61( 2016) , Pages 6555-6566) teaches A processor unit, comprising a communication interface, to receive a scrollable image stack; and a processing device, to calculate an output for a display, the output including a primary image, to represent the scrollable image stack received, and including a secondary image including additional information, and once an unhide or hide signal is received, the secondary image is displayed overlaying the primary image, and the communication interface being further constructed to provide the output calculated, respectively (detailed rejection of the claim mentioned within Office Action dated 10/26/2021) within claim 14,  but does not teach the limitations  ( previously  objected allowable limitation of claim 8 within office action dated 10/26/2021) as mentioned within the claim  " wherein the additional information includes at least one of: landmarks, contours, identifiers, classification information, an image stack, produced from different types of reconstruction of at least one of a same captured data set and further captured data sets, and an image stack resulting from post-processing of least one of the primary image and other images.” 
Regarding Claim 17: Claim 17 is   rejected over Lyman et al. (USPUB 20180338741) in view of Daniel F Polan ( NPL Doc.: “Tissue segmentation of computed tomography images using a Random Forest algorithm: a feasibility study “, 08/17/2016, Institute of Physics and Engineering in Medicine, Physics in Medicine & Biology 61( 2016) , Pages 6555-6566) teaches A processor unit, comprising a communication interface, to receive a scrollable image stack; and a processing device, to calculate an output for a display, the output including a primary image, to represent the scrollable image stack received, and including a secondary image including additional information, and once an unhide or hide signal is received, the secondary image is displayed overlaying the primary image, and the communication interface being further constructed to provide the output calculated, respectively (detailed rejection of the claim mentioned within Office Action dated 10/26/2021) within claim 17,  but does not teach the limitations  ( previously  objected allowable limitation of claim 10 within office action dated 10/26/2021) as mentioned within the claim  “wherein the secondary image displayed overlaid on the primary image includes overlaying, on grayscale values of the primary image, grayscale values of the secondary image, by blending the grayscale values of the primary image and the grayscale values of the secondary image.” 



Conclusion


2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637